Citation Nr: 0702534	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-13 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a right knee arthroplasty, resulting from 
surgical treatment by VA in November 2001.  

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.                  

In September 2005, the veteran withdrew his request for a 
hearing before the Board. 

A decision on the claim for a total disability rating is 
deferred until the claim under 38 U.S.C.A. § 1151 is finally 
adjudicated. 

The claim under 38 U.S.C.A. § 1151 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

VA records disclose that in November 2001 the veteran had a 
right total knee arthroplasty.  The record does not include 
the consent form for the surgery.  After the surgery the 
veteran continued to have right knee pain, crepitus, and 
patella tracking problems.  In November 2003, the veteran had 
additional knee surgery and the records of the surgery are 
incomplete.    

As the record is incomplete, under the duty to assist, the 
claim is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain the consent form or other 
documentation of consent for the surgery 
performed by VA on November 8, 2001, at 
the Portland VA Medical Center; also 
obtain the complete records of the 
surgery, including the consent form and 
operative report, performed by VA on 
November 13, 2003, at the Portland VA 
Medical Center.  

3. Schedule the veteran for a VA 
examination to determine the current 
residuals of the total knee replacement.  

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit is denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


